Citation Nr: 1429189	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-08 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial increased rating for an inguinal hernia scar, claimed as inguinal hernia with lipoma (formerly evaluated under diagnostic code 7805), currently evaluated as 10 percent disabling.

2.  Entitlement to an initial increased (compensable) rating for hypogonadism, hypotestosteronism with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to September 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In February 2012, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.

The Board notes that in a July 2012 statement, the Veteran, through his representative, withdrew his appeal with regard to the issues of entitlement to service connection for depression, entitlement to service connection for degenerative disc disease of the lumbar spine, entitlement to service connection for right lower extremity radiculopathy, and entitlement to service connection for left lower extremity radiculopathy.  As such, these issues have not been certified on appeal to the Board, and they are not currently on appeal before the Board.



FINDING OF FACT

1. In two separate May 13, 2013 written statements, received prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated that the Veteran wished to withdraw his issues on appeal. 
 
2. The Board notes that the only issues remaining on appeal at the time the May 2013 letters were submitted were entitlement to an increased rating for the service-connected inguinal hernia surgical scar, claimed as inguinal hernia with lipoma (formerly evaluated under diagnostic code 7805), and entitlement to an increased (compensable) rating for the service-connected hypogonadism, hypotestosteronism with erectile dysfunction.  


CONCLUSION OF LAW

The criteria for the withdrawal of his issues on appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2013).

As noted above, in two separate May 2013 statements, the Veteran and his representative indicated that the Veteran wished to withdraw his appeals.  Specifically, in a May 13, 2013, letter, the Veteran stated that he wished to cancel his appeal to the Board in Washington.  See May 13, 2013 statement from the Veteran.  In a May 16, 2013 letter, the Veteran's representative stated that the Veteran wished to withdraw the issues on appeal.  As previously noted, the only two issues left on appeal at the time the May 2013 letters were submitted were entitlement to an increased rating for the service-connected inguinal hernia surgical scar, claimed as inguinal hernia with lipoma (formerly evaluated under diagnostic code 7805), and entitlement to an increased (compensable) rating for the service-connected hypogonadism, hypotestosteronism with erectile dysfunction.  

The Board finds that the May 2013 written statements from the Veteran and his representative qualify as valid withdrawals of the two remaining issues under 
38 C.F.R. § 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and the appeals are dismissed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.


ORDER

The appeal of entitlement to an initial increased rating for an inguinal hernia scar, claimed as inguinal hernia with lipoma (formerly evaluated under diagnostic code 7805), currently evaluated as 10 percent disabling is dismissed.

The appeal of entitlement to an initial increased (compensable) rating for hypogonadism, hypotestosteronism with erectile dysfunction is dismissed.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


